                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ROBERT SCHULLER and ANN
SCHULLER,

       Plaintiffs,

v.                                                          Case No: 8:16-cv-2606-T-35AAS

GEOVERA SPECIALTY INSURANCE
COMPANY,

       Defendant.



                                            ORDER

       THIS CAUSE comes before the Court for consideration of Defendant GeoVera’s

Motion to Tax Attorneys’ Fees, (Dkt. 113); Plaintiffs Robert Schuller and Ann Schuller’s

Response in opposition thereto, (Dkt. 121); Defendant’s Verified Motion to Tax Costs,

(Dkt. 114); and Plaintiffs’ Response in opposition thereto. (Dkt. 122)

       On April 30, 2019, United States Magistrate Judge Amanda A. Sansone issued a

Report    and     Recommendation         (“R&R”),    finding    that   Defendant’s      Offer   of

Judgment/Proposal for Settlement (“Settlement Proposal”) was “invalid, unenforceable,

and cannot support an award of attorney’s fees under [Florida Statute Section] 768.79

and [Florida Rule of Civil Procedure (“FRCP”)] 1.442.”1 (Dkt. 128 at 5) As such, Judge

Sansone recommended that Defendant’s Motion to Tax Attorneys’ Fees, (Dkt. 113), be

denied. Judge Sansone also found that Defendant’s Verified Motion to Tax Costs included


1
 Because this action was a state law claim based on diversity jurisdiction, Florida substantive law
applies. Horowitch v. Diamond Aircraft Industries, Inc., 645 F.3d 1254, 1258 (11th Cir. 2011); see
also Evanston Insurance Co., v. Premium Assignment Corp., No. 8:11-cv-2630-T-33TGW, 2013
WL 3285274 (M.D. Fla. June 26, 2013) (citation omitted).
some costs that are not recoverable and should be reduced. (Dkt. 128 at 5–10) As such,

Judge Sansone recommended that Defendant’s Verified Motion to Tax Costs, (Dkt. 114),

be granted in part and denied in part. On May 14, 2019, Defendant filed an Objection to

Judge Sansone’s R&R. (Dkt. 129) On June 14, 2019, Plaintiff filed a Response in

opposition to Defendant’s Objection. (Dkt. 130) On June 24, 2019, with the Court’s

approval, (Dkt. 132), Defendant filed a Reply to Plaintiffs’ Response. (Dkt. 133) For the

reasons that follow, the Court OVERRULES Defendant’s Objection and ADOPTS AND

APPROVES the Report and Recommendation of Judge Sansone.

       In the Eleventh Circuit, a district judge may accept, reject, or modify a magistrate

judge’s report and recommendation after conducting a careful and complete review of the

findings and recommendations. 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

requires that the district judge “give fresh consideration to those issues to which specific

objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).




                                             2
       In the Objection, Defendant challenges Judge Sansone’s recommendation that the

Motion for Attorneys’ Fees be denied. 2 (Dkt. 129) Specifically, Defendant objects to Judge

Sansone’s reliance upon Attorneys’ Title Insurance Fund, Inc. v. Gorka, 36 So. 3d 646,

(Fla. 2010), in determining that Defendant’s Settlement Proposal is “invalid,

unenforceable, and cannot support an award of attorney’s fees under [Florida Statute

§] 768.79 and Rule 1.442.” (Id.; Dkt. 128 at 5); Gorka, 36 So. 3d at 649 (Fla. 2010)

(establishing a bright line rule prohibiting joint offer of judgment conditioned on the mutual

acceptance of all offerees even when case involves offerees with a close personal or

financial relationship). Defendant asserts that Gorka is factually dissimilar to this case and

maintains that it is entitled to attorneys’ fees “based upon the more factually comparable

case of Hall v. Lexington[,]” 895 So. 2d. 1161 (Fla. 4th DCA 2005) (predating Gorka and

holding that an offer of settlement was not required to apportion amounts attributable to

each insured). (Dkt. 129 at 1)

       In the R&R, Judge Sansone determined that Defendant is not eligible to recover

for attorneys’ fees because the Settlement Proposal that Defendant offered required

mutual acceptance by both Plaintiffs. (Dkt. 128 at 3–4) Specifically, on February 21,

2017, GeoVera served a Settlement Proposal to Plaintiffs under Federal Rule of Civil

Procedure 68 and Florida Statute § 768.79. (Dkt. 113–1 at ¶¶ 1–2) In exchange for

$50,000.00—made payable to both Robert Schuller and Ann Schuller—the Settlement

Proposal required a general release to be signed by Robert Schuller and Ann Schuller,

resolving all claims asserted or that could be asserted by both of the Schullers. (Id. at ¶¶



2
 Defendant has no objection to Judge Sansone’s recommendation “as to GeoVera’s Motion for
Taxation of Costs.” (Dkt. 129 at 1)


                                              3
3–4, 8–9) The proposal did not offer either Plaintiff an option to settle unilaterally. 3 As

such, the Settlement Proposal       failed to meet the requirement that both offerees be

able to “independently evaluate or settle his or her respective claim by accepting the

proposal.” Id.; Gorka, 536 So. 3d at 647; see also Bradfield v. Mid-Continent Cas. Co.,

692 F. App’x 978 (11th Cir. 2017) (affirming district court’s denial of attorney’s fees

based on Gorka’s “bright line rule”).

       Despite Defendant’s assertions to the contrary, the Eleventh Circuit has made no

distinction, and this Court similarly finds no such distinction, between the Gorka decision

and this case. “The Florida Supreme Court has explicitly held that the plain language of

Rule 1.442(c)(3) mandates that settlement proposals be differentiated between the

parties, regardless of the number of plaintiffs and defendants involved or the theory of

liability.” KMS Rest. Corp. v. Wendy’s Int’l, Inc., 194 F. App’x 591, 597 (11th Cir. 2006)

(citing Lamb v. Matetzschk, 906 So. 2d 1037 (Fla. 2005); Willis Shaw Express, Inc. v.

Hilyer Sod, Inc., 849 So. 2d 276 (Fla. 2003)). By its terms, the Settlement Proposal that

Defendant offered requires both Plaintiffs’ “mutual acceptance of the offer and joint action

in accordance with its terms.” See Shantz v. Sekine, 60 So. 3d 444, 446 (Fla. 1st DCA

2011) (finding a settlement proposal invalid when conditioned on joint action and mutual

acceptance of the offer). Thus, the Settlement Proposal in this case fails to meet Gorka’s

“bright line rule” that both offerees be able to “independently evaluate or settle his or her

respective claim by accepting the proposal.” Gorka, 536 So. 3d at 647; Bradfield, 692 F.

App’x at 978. Moreover, as Plaintiffs noted in the Response to Defendant’s Objection, the



3
 Plaintiffs ultimately rejected the settlement offer. See Fla. R. Civ. P. 1.442(f)(1) (“A proposal
shall be deemed rejected unless accepted by delivery of a written notice of acceptance within 30
days after service of the proposal.”).


                                                4
Hall case cited by Defendant was abrogated by the Fourth District Court of Appeal in

Graham v. Peter K. Yeskel 1996 Irrevocable Trust, 928 So.2d 371, 374 (Fla. 4th DCA

2006). (Dkt. 130 at 5 (citing KMS Rest. Corp. v. Wendy’s Int’l, Inc., 194 F. App’x 591, n.5

(11th Cir. 2006))). 4

       Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

       Accordingly, it is ORDERED that:

       1.      The Report and Recommendation, (Dkt. 128), is CONFIRMED and

               ADOPTED as part of this Order.

       2.      Defendant GeoVera’s Motion to Tax Attorneys’ Fees, (Dkt. 113), is

               DENIED.

       3.      Defendant’s Verified Motion to Tax Costs, (Dkt. 114), is GRANTED IN

               PART AND DENIED IN PART. Defendant is awarded $10,711.08 in costs

               as the prevailing party.

       4.      The CLERK is directed to enter judgment in the amount of $10,711.08 in

               favor of Defendant and against Plaintiff.

       DONE and ORDERED in Tampa, Florida, this 17th day of July, 2019.




4
  In the Response, Plaintiffs cited to “KMS, 361 F.3d 1321,1326 (11th Cir. 2004),” which appears
to be a scrivener’s error citing the wrong Eleventh Circuit decision from multiple appeals of the
same case. (Dkt. 130 at 5) The Court has corrected this error and cited the correct case, KMS
Rest. Corp. v. Wendy’s Int’l, Inc., 194 F. App’x 591, n.5 (11th Cir. 2006) (“We find KMS’ reliance
on Hall to be misplaced as it was recently abrogated in Graham v. Peter K. Yeskel 1996
Irrevocable Trust, 928 So. 2d 371, 374 (Fla. 4th DCA 2006) (citation omitted)).


                                                5
Copies furnished to:
Counsel of Record
Any Unrepresented Person




                           6
